Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about June 13, 2006, which, to the extent appealed from as limited by the brief, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There was no evidence of how plaintiff came to be on the subway tracks. Furthermore, defendant’s standard request that plaintiff leave the train at the end of the line did not assume a special duty toward him, even though plaintiff appeared visibly intoxicated at the time (see Serrano v City of New York, 150 AD2d 297 [1989]; see also LaLonde v Hurteau, 239 AD2d 858 [1997], lv denied 90 NY2d 807 [1997]). Concur—Sullivan, J.P., Nardelli, Buckley, Catterson and Kavanagh, JJ.